Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0005700
                                                         09-MAR-2015
                                                         09:24 AM



                          SCWC-13-0005700

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           MATHEW LAWSON,
                  Petitioner/Appellant-Appellant,

                                 vs.

                         ATTORNEY GENERAL,
                   Respondent/Appellee-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0005700; CIV. NO. 13-1-1331)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for certiorari was filed,

see Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner’s application for

writ of certiorari, filed March 3, 2015, is dismissed without

prejudice to re-filing the application pursuant to HRAP Rule

40.1(a) (2014) (“The application shall be filed within thirty

days after the filing of the intermediate court of appeals’

judgment on appeal or dismissal order, unless the time for filing
the application is extended in accordance with this rule.”).

          DATED:    Honolulu, Hawai#i, March 9, 2015.

Mathew Lawson                   /s/ Mark E. Recktenwald
petitioner pro se
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2